Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Restriction Requirement, filed Nov. 17, 2022. As filed, Claims 1-12 are pending. 
Priority
This application filed 11/13/2020 is a national stage entry of PCT/JP2019/024582 , International Filing Date: 06/20/2019 claims foreign priority to 2018-142448 , filed 07/30/2018 claims foreign priority to 2018-130067 , filed 07/09/2018.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 11/13/2020, 03/17/2021, 9/15/2021, 9/21/2021 and 3/24/2022 has been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Newly added claim 12 is encompassed by the subject matter of invention Group II.
Applicant’s election without traverse of Group II claims 2-12 drawn to a process for
producing a vinylsulfonic anhydride of formula (1) in the reply filed on 11/17/2022 is acknowledged. 
In response to election of species requirement, the Applicants elected the species of vinylsulfonic acid of formula (1) defined by variables m, n, where m=0 and n=2;
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with indication that claims 2-12 read on the elected species. 
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds until the claims were searched entirely. 
Claim 1 is withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 2-12 are examined herein.  
Claim Objections
1.Claims 2-12 are objected to because of the following informalities: the recitation -making the compound come in contact and be mixed with- should be corrected to “mixing the compound … with”.
2. Claims 2-12 are objected to because of the following informalities: the recitation ”represented by the following general formula” should be replaced with ”of general formula” to avoid 122 second para issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims recite in multiple instances the limitation  “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”; “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
”
rendering instant claims ambiguous because is unclear if  the limitations in the parenthesis is part of said claim.
2.Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “step of separating the vinylsulfonic anhydride represented by the general formula (1).” 
This rejection can be addressed by amendment of claim 2 to incorporate limitations of claim 10.
3 Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “separating the vinylsulfonyl fluoride represented by the general formula (3) and the vinylsulfonic acid compound represented by the general formula (2), from the reaction mixture prepared in the step (b )”
This rejection can be addressed by amendment of claim 3 to incorporate limitations of claim 5.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7  is dependent from claim 2; claim 2  is drawn a process for producing a vinylsulfonic anhydride represented by the following general formula (1 ). 
As stated in MPEP § 608.01(n), a dependent claim should “contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim”.
Because claim 2, from which claim 7 depends pertains to a method to producing a vinylsulfonic anhydride represented by general formula (1), claim 7 which is drawn to the conversion to a vinylsulfonic acid represented by the following general formula (4), broadens the scope of claim 2. Therefore, claim 7 fails to further limit the subject matter of claim 2, and fails to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 2-12 are rejected. Claim 1 is withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622